

115 HR 6205 IH: Disposal of Opioids Safely and Effectively Act of 2018
U.S. House of Representatives
2018-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6205IN THE HOUSE OF REPRESENTATIVESJune 22, 2018Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act to authorize hospitals to dispose of controlled substances
			 on behalf of patients who die at the hospital, and for other purposes.
	
 1.Short titleThis Act may be cited as the Disposal of Opioids Safely and Effectively Act of 2018 or the DOSE Act. 2.Disposal by a hospital of controlled substances on behalf of patients who die at the hospital (a)In generalSection 302(g)(3) of the Controlled Substances Act (21 U.S.C. 822(g)(3)) is amended—
 (1)by striking (3) and inserting (3)(A); and (2)by adding at the end the following new subparagraph:
					
 (B)The Attorney General may, by regulation, authorize hospitals, as defined by the Attorney General by regulation, to dispose of controlled substances—
 (i)on behalf of individuals who are admitted (whether as an inpatient or outpatient) to the respective hospital and die before discharge from the hospital; and
 (ii)in a manner that the Attorney General determines will provide effective controls against diversion and be consistent with the public health and safety..
 (b)No order form requiredSection 308(b)(3) of the Controlled Substances Act (21 U.S.C. 828(b)(3)) is amended by inserting hospital, after long-term care facility,. 